        Case 6:20-cv-01192-KGG Document 28-1 Filed 02/08/21 Page 1 of 2



                                                                                     Exhibit A
                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS
                                    WICHITA DIVISION

 JAYDEN JOHNSON,

        Plaintiff,
 v.                                                      Case No. CIV-20-1192

 ABRAHAM PETERS,

        Defendant.

                             DECLARATION OF JAYDEN JOHNSON

       Pursuant to 28 U.S.C. § 1746, Jayden Johnson declares:

       1.         I am the Plaintiff in the above-styled case.

       2.         In February 2020, Abraham Peters (“Peters”) advertised a 2007 Peterbilt 379

truck (the “Truck”) for sale on his son’s facebook page and represented that it had a “completely

rebuilt motor.”




       3.         I saw Peters’ advertisement and contacted him about the Truck.
Case 6:20-cv-01192-KGG Document 28-1 Filed 02/08/21 Page 2 of 2
